Title: From Thomas Jefferson to George Hammond, 25 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia June 25th. 1793.

I have the honor of your’s of the 19th. instant. In mine of the same date, I had that of stating to you the matter of fact of the President’s requisition to the privateers in question. The development of it’s terms, and the inferences from them will, it is conceived, be most properly referred to the occasion which shall call for them. Such occasion may never happen; but, if it does, the disposition which has been manifested, is a security that, that will be done, which shall be right. I have the honor to be, respectfully, Sir, Your most obedient and most humble servant,

Th: Jefferson

